19-36359-cgm         Doc 7      Filed 09/10/19       Entered 09/10/19 11:23:27       Main Document
                                                    Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
------------------------------------------------------------------x

In re:


Moises A. Ramon,                                                      Case No. 19-36359-cgm
aka Moises Alejandro Ramon Quezada
                                                                      Chapter 7

                                                                      HON. Cecelia G. Morris
                           Debtor(s).
------------------------------------------------------------------x

                       MOTION FOR RELIEF FROM AUTOMATIC STAY

TO:      THE HONORABLE CECELIA G. MORRIS
         CHIEF UNITED STATES BANKRUPTCY JUDGE

         Secured Creditor, NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER, by and

through the undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d)(1)

and (d)(2), for a modification of the automatic stay provisions for cause, and, in support thereof,

states the following:

1.       Debtor(s), Moises A. Ramon (aka Moises Alejandro Ramon Quezada), filed a voluntary

petition pursuant to Chapter 7 of the United States Bankruptcy Code on August 16, 2019.

Debtor(s) are not infants, incompetent, or currently on active duty in the military service of the

United States of America. See Federal Rule of Civil Procedure 55 Affidavit, attached hereto as

Exhibit “A.”

2.       On April 2, 2007, Debtor(s) executed and delivered a Promissory Note (“Note”) and a

Mortgage (“Mortgage”) securing payment of the Note in the amount of $366,750.00 to Bank of

America, N.A. The Mortgage was recorded on April 20, 2007 in LIBER: 5075 at Page 86 of the

Public Records of Putnam County, New York. The Mortgage was assigned to Secured Creditor.

                                                                                               19-36359-cgm
                                                                                                  18-191473
                                                                                                       MFR
19-36359-cgm      Doc 7    Filed 09/10/19      Entered 09/10/19 11:23:27     Main Document
                                              Pg 2 of 4


True and accurate copies of documents establishing a perfected security interest and ability to

enforce the terms of the Note are attached hereto as Composite Exhibit “B.” The documents

include copies of the Note with any required indorsements, Recorded Mortgage, Assignment(s)

of Mortgage, and any other applicable documentation supporting the right to seek a lift of the

automatic stay and foreclose, if necessary.

3.     Attached are redacted copies of any documents that support the claim, such as promissory

notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgements,

mortgages, and security agreements in support of right to see a lift of the automatic stay and

foreclose if necessary.

4.     The mortgage provides Secured Creditor a lien on the real property located at 32 Palmer

Trail, Carmel, NY 10512, in Putnam County, and legally described as stated in the mortgage

attached in Composite Exhibit “B.”

5.     The terms of the aforementioned Note and Mortgage have been in default, and remain in

default, since March 1, 2018, with arrears in the amount of $60,034.08 as of August 21, 2019. A

true and accurate copy of Secured Creditor’s statement in regard to indebtedness and default is

attached hereto as Exhibit “C.” As per the Secured Creditor’s statement the total amount due is

$348,985.40.


6.     The stated value, per Debtor’s Schedule D, of the property is $292,000.00. See Exhibit

“D” which is attached hereto and permissible as a property valuation under Fed. R. Evid. 803(8).

7.     Based upon the Debtor(s)’ schedules, the property is surrendered and claimed as non-

exempt. The Trustee has not abandoned the property.

8.     Secured Creditor’s security interest in the subject property is being significantly

jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents while

                                                                                       19-36359-cgm
                                                                                          18-191473
                                                                                               MFR
19-36359-cgm      Doc 7    Filed 09/10/19     Entered 09/10/19 11:23:27         Main Document
                                             Pg 3 of 4


Secured Creditor is prohibited from pursuing lawful remedies to protect such interest. Secured

Creditor has no protection against the erosion of its collateral position and no other form of

adequate protection is provided.

9.     If Secured Creditor is not permitted to enforce its security interest in the collateral or be

provided with adequate protection, it will suffer irreparable injury, loss, and damage.

10.    Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

this case pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of adequate

protection to Secured Creditor for its interest in the above stated collateral. The value of the

collateral is insufficient in and of itself to provide adequate protection which the Bankruptcy

Code requires to be provided to the Secured Creditor. Secured Creditor additionally seeks relief

from the Automatic Stay pursuant to §362(d)(2) of the Bankruptcy Code, as the collateral is

unnecessary to an effective reorganization of the Debtor’s assets.

11.    The Trustee shall be notified of any surplus monies realized upon sale of the property in a

foreclosure proceeding brought by Secured Creditor.

12.    No previous application has been made for the relief request herein.

13.    Secured Creditor has incurred court costs in the amount of $181.00 (filing fee) and

attorney’s fees in the amount of $750.00, in this proceeding and will incur additional fees, costs

and expenses in foreclosing the Mortgage and in preserving and protecting the property, all of

which additional sums are secured by the lien of the mortgage. Secured Creditor seeks an award

of its reasonable attorneys’ fees and costs, or alternatively, leave to seek recovery of its

reasonable attorneys’ fees and costs in any pending or subsequent foreclosure proceeding.

14.    Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

stay of any act against property of the estate under § 362(a) shall continue until this Court orders


                                                                                          19-36359-cgm
                                                                                             18-191473
                                                                                                  MFR
19-36359-cgm      Doc 7     Filed 09/10/19     Entered 09/10/19 11:23:27         Main Document
                                              Pg 4 of 4


or the stay is otherwise terminated by operation of law.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d)(1) and (d)(2) to permit Secured Creditor to take any

and all steps necessary to exercise any and all rights it may have in the collateral described

herein, to gain possession of said collateral, to seek recovery of its reasonable attorneys’ fees and

costs incurred in this proceeding, and for any such further relief as this Honorable Court deems

just and appropriate.


Dated: September 10, 2019
       Westbury, NY
                                              By: /s/ Barbara Whipple____
                                              Barbara Whipple, Esq.
                                              Attorneys for Movant
                                              900 Merchants Concourse, Suite 310
                                              Westbury, New York 11590
                                              516-280-7675
                                              bwhipple@rasflaw.com




                                                                                          19-36359-cgm
                                                                                             18-191473
                                                                                                  MFR
